Citation Nr: 0833356	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chrondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for a 
disability rating in excess of 10 percent for chrondromalacia 
of the left knee, and denied a claim for a disability rating 
in excess of 30 percent for total knee replacement, right 
post status chrondromalacia with degenerative joint disease.  
The veteran appealed, and in August 2007, the Board denied 
both of the claims.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2008, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's August 2007 decision as to 
the claim for a disability rating in excess of 10 percent for 
chrondromalacia of the left knee, and that it dismiss the 
claim for a disability rating in excess of 30 percent for 
total knee replacement, right post status chrondromalacia 
with degenerative joint disease.  That same month, the Court 
issued an Order vacating the August 2007 Board decision as to 
the claim for a disability rating in excess of 10 percent for 
chrondromalacia of the left knee, and dismissing the claim 
for a disability rating in excess of 30 percent for total 
knee replacement, right post status chrondromalacia with 
degenerative joint disease.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's left knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257 (2007).  In its August 2007 decision, the Board 
determined that a rating in excess of 10 percent was not 
warranted under DC 5257, as well as DCs 5260 or 5261.  

The Joint Motion indicates that the Board had failed to 
clearly address an opinion issued by the VA General Counsel, 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), in which it was 
determined that assigning one rating for arthritis under DC 
5003 and one rating for instability under DC 5257 does not 
violate the rule against pyramiding.  

The most recent examination report is a VA examination 
report, dated in July 2003.  This report is therefore over 
five years old, and the Joint Motion indicates that the range 
of motion findings in this report are subject to 
interpretation.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the foregoing, the veteran 
should be scheduled for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his left knee symptoms 
since July 2003 which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records of treatment.  

2.  Thereafter, make arrangements for the 
veteran to be afforded a VA examination 
of his left knee.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected left knee 
disability.  

The examiner should conduct range of 
motion testing of the left knee.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




